PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16171800
Filing Date: 2018-10-26
Appellant(s): Hyoungsuk Jeon, et al.



__________________

Christian LaForgia
For Appellant





This is in response to the appeal brief filed 2022-02-10.
EXAMINER’S ANSWER

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated 2021-08-11 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument


Claim(s) 1 and 2-3, 5-7 under 35 U.S.C. § 103

With regards to independent claim 1, the Appellant argues that Miao (US Publication 2020/0059345) is deficient in failing to disclose:
"receiving, by a wireless device from a base station, at least one message comprising: ... 
an index associated with the wireless device" and
"determining, based on the index, a position of a first bandwidth part identifier in the DCI."
However as indicated in the Final Action dated 2021-08-11 Miao teaches a UE is configured with a set of bandwidth parts (BWP) via RRC signaling (i.e., a BWP configuration). Subsequently, the UE receives a scheduling DCI that includes a bitmap. The bitmap represents the set of bandwidth parts (BWP) that the UE is configured with, wherein each bit place in the bitmap corresponds to a unique bandwidth part (BWP). The UE evaluates each value in the bitmap to determine whether the respective BWP is activated/deactivated for that scheduling interval <para. 0076-0078, 0081-0082, 0084, 0130, 0197-0198, 0205>.


    PNG
    media_image2.png
    81
    205
    media_image2.png
    Greyscale

Figure 1

An index is an indicator or measure of something. Accordingly, the bitmap can be considered to include at least one index as embodied in the form of a bit’s placement that indicates a bit value. FIG. 1 in particular has 5 indices (five-bit places) that indicates a respective five bit values. The bitmap as taught by Miao functions in a similar manner as the bitmap example discussed in FIG. 1.
I) The Appellant argues that “Miao's BWP IDs are not associated with a wireless device, but, instead, are associated with BWPs.” However, the term ‘associated” is broad in scope such that a broadest reasonable interpretation of “index associated with the wireless device” can include the scenario in which the BWP configuration (that includes the indexes) is sent to the UE via RRC as disclosed in the rejection and/or the DCI that includes the BWP bitmap (that includes the indexes) it sent to the UE. The word “associated” is broad and doesn’t specify a particular relationship and therefore the UE of Miao, which receives at least one index by way of receiving the bitmap can be considered an “associated” with at least one index. 
II) The Appellant argues that Miao does not disclose “determining, based on the index, a position of a first bandwidth part identifier in the DCI” due in part that the UE must analyze each index of the bitmap. The Examiner purports that analyzing each index is not exclusive nor teach away from to the limitation in question. Miao teaches evaluating each bit place and its respective value in the bitmap to determine whether a respective BWP is activated or deactivated. Miao teaches that the bit place number is effectively the BWP identifier; for example, the 4th bit place in the corresponding to a BWP ID = 4 <para. 0081-0082, 0197-0198>.  
For example, using FIG. 2, in determining whether the kth BWP is activated or not, the UE would determine the position of the kth BWP based on convention of bit placement (i.e., indexing) such that it convention disclosed by Miao would dictate that the kth BWP is at the kth bit place.

    PNG
    media_image3.png
    113
    276
    media_image3.png
    Greyscale

Figure 2
Accordingly, in order to evaluate each field in the bitmap, an index (bit place) must be used since bit placement is what distinguishes the values. In other words, to determine a position of a BWP ID the determination must be based on the indices of the bitmap because indices enables how would one would distinguish any given bit value. For example, in order to determine the position of the kth bit which corresponds to a BWP ID = k, this determination would be based on the fact that the kth bit is positioned a number of k bit places (or k indices) offset from the least significant bit (1st bit). 
Otherwise without the convention of ordered, index of bit placement, there would be no apparent way to distinguish the bit values from each other. Therefore, Miao teaches determining a 


Respectfully submitted,
/ANDRE TACDIRAN/Examiner, Art Unit 2415 
                                                                                                                                                                                                       Conferees:

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415               
                                                                                                                                                                                     /NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.